Exhibit 10.9

Execution Version

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of the 9th day of May, 2010 by BG
Energy Holdings Limited, a company incorporated under the Laws of England and
Wales (the “Guarantor”), in favor of EXCO Holding (PA), Inc., a corporation
incorporated under the Laws of Delaware (“EXCO Holding”), EXCO Production
Company (PA), LLC, a limited liability company incorporated under the Laws of
Delaware (“EXCO PA”), and EXCO Production Company (WV), LLC, a limited liability
company incorporated under the Laws of Delaware (“EXCO WV” and, together with
EXCO Holding and EXCO PA, “EXCO”). Guarantor and EXCO Holding are referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, EXCO Holding and BG US Production Company, LLC, a limited liability
company incorporated under the Laws of Delaware (“BGPC”), and certain of their
Affiliates desire to enter into an arrangement for the joint exploration,
development and operation of certain oil and gas properties located in the
states of Kentucky, New York, Ohio, Pennsylvania, Tennessee, Virginia and West
Virginia, and in connection therewith, EXCO and BGPC have entered into a
Membership Interest Transfer Agreement dated of even date herewith (as hereafter
amended, supplemented or modified, the “MITA”) and, upon the consummation of the
transactions contemplated by the MITA, BG Production Company (PA), LLC, a
limited liability company incorporated under the Laws of Delaware (“BG PA”), BG
Production Company (WV), LLC, a limited liability company incorporated under the
Laws of Delaware (“BG WV”), EXCO PA, EXCO WV and EXCO Resources (PA), LLC, a
limited liability company incorporated under the Laws of Delaware (“Operator
LLC”) shall enter into a Joint Development Agreement (as hereafter amended,
supplemented or modified, the “JDA” and, together with the MITA, the “Definitive
Agreements”); and

WHEREAS, as a material inducement to EXCO to enter into the Definitive
Agreements with BGPC, BG PA and BG WV, Guarantor has agreed to provide a
guaranty of certain obligations of BGPC, BG PA and BG WV under the Definitive
Agreements.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parties hereby
agree as follows:

Section 1. Guaranty of Payment. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to EXCO and its successors, permitted transferees and
permitted assigns the punctual and complete payment when due of all payment
obligations of BGPC, or any of its Affiliates (collectively, the “Subject
Persons”) under the MITA (collectively, the “MITA Obligations”), and the carry
obligation of BG PA and BG WV described in Section 2.2 of the JDA (the “Carry
Obligation”, and together with the MITA Obligations, and any increases,
extensions, or rearrangements of such obligations, collectively, the “Guaranteed
Obligations”). The guaranty set forth in this Section 1 is a continuing guaranty
of payment and not a guaranty of collection.



--------------------------------------------------------------------------------

Section 2. Primary Liability of Guarantor. Guarantor shall be liable for the
payment of the Guaranteed Obligations, as set forth in this Guaranty, as a
primary obligor, and not as a mere surety.

In the event of default by any Subject Person in payment of the Guaranteed
Obligations, or any part thereof, when such payment becomes due, Guarantor
shall, on demand and without further notice of nonpayment, or any other notice
whatsoever, pay the amount due thereon to EXCO, and it shall not be necessary
for EXCO, in order to enforce such payment by Guarantor, to institute any suit
or pursue or exhaust any rights or remedies against any Subject Person or others
liable for such payment, or to join any Subject Person for the payment of the
Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment of the Guaranteed
Obligations.

Suit may be brought or demand may be made against any Subject Person or
Guarantor or against any one or more of them, separately or together, without
impairing the rights of EXCO against either.

Section 3. Certain Agreements and Waivers by Guarantor. Guarantor hereby agrees
that EXCO’s rights or remedies and all of Guarantor’s obligations under the
terms of this Guaranty shall remain in full force and effect and shall not be
released, diminished, impaired, reduced or affected by, or deemed to be
satisfied by, nor shall Guarantor be exonerated, discharged or released (by
virtue of any Law, arrangement or relationship) by, any one or more of the
following events, actions, facts, or circumstances, and the liability of
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

 

  (a) the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;

 

  (b) whether express or by operation of any Law or otherwise, any complete or
partial release of any Subject Person or any other party liable, directly or
indirectly, for the payment of any or all of the Guaranteed Obligations, or any
limitation, discharge, cessation or partial release of the liability of
Guarantor hereunder (other than discharge or release under the express
provisions of this Guarantee, including by virtue of satisfaction of Guaranteed
Obligations, under the express terms of the MITA and JDA, or by agreement of
EXCO);

 

  (c) the bankruptcy, insolvency, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of any Subject Person or any other party at any time liable for the
payment of any or all of the Guaranteed Obligations;

 

  (d)

either with or without notice to or consent of Guarantor, any renewal,
extension, modification, amendment, supplement, subordination or rearrangement
of the terms of any or all of the Guaranteed Obligations, including material
alterations of the terms of payment or any other terms thereof, or any waiver,
termination, or release of, or consent to departure from, the Definitive
Agreements or any

 

2



--------------------------------------------------------------------------------

  adjustment, indulgence, forbearance, or compromise that may be granted from
time to time by EXCO to any Subject Person, Guarantor, and/or any other Person
at any time liable for the payment of any or all of the Guaranteed Obligations;

 

  (e) any neglect, lack of diligence, delay, omission, failure, or refusal of
EXCO to take or prosecute (or in taking or prosecuting) any action for the
collection of any of the Guaranteed Obligations;

 

  (f) if for any reason EXCO is required to refund any payment by any Subject
Person or any other party liable for the payment of any or all of the Guaranteed
Obligations or pay the amount thereof to someone else;

 

  (g) the existence of any claim, set-off, or other right that Guarantor may at
any time have against any Subject Person, EXCO, or any other Person, whether or
not arising in connection with this Guaranty or any of the Definitive
Agreements;

 

  (h) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to any Subject Person or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by EXCO;

 

  (i) any absence of any notice to, or knowledge by, Guarantor, of the existence
or occurrence of any of the matters or events set forth in the foregoing
subsections (a) through (h);

 

  (j) the failure to provide any notices or demands, whether of presentment,
protest, dishonor or otherwise, other than (i) any notices and demands expressly
set forth herein, and (ii) such notices or demands as may be required by
applicable Law which cannot be waived; or

 

  (k) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, a guarantor (except discharge or defenses under the
express provisions of this Guarantee, including by virtue of satisfaction of
Guaranteed Obligations, under the express terms of the MITA and JDA, or by other
agreement of EXCO).

In the event any payment by any Subject Person or any other Person to EXCO in
respect of the Guaranteed Obligations is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar Law, or if for any other reason, EXCO is required to refund such
payment or pay the amount thereof to any other party, such payment by such
Subject Person or such other Person to EXCO shall not constitute a release of
Guarantor from any liability hereunder, and this Guaranty shall continue to be
effective or shall be reinstated (notwithstanding any prior release, surrender
or discharge by EXCO of this Guaranty or of Guarantor), as the case may be, with
respect to, and this Guaranty shall apply to, any and all amounts so refunded by
EXCO or paid by EXCO to another Person (which amounts shall constitute part of
the Guaranteed Obligations), and any interest paid by EXCO and any attorneys’
fees, costs and expenses paid or incurred by EXCO in connection with any such
event.

 

3



--------------------------------------------------------------------------------

In addition to the other matters set forth in this Section 3, until all
Guaranteed Obligations have been paid in full, Guarantor hereby agrees not to
assert any claim of subrogation with respect to the Guaranteed Obligations, or
any right of contribution, reimbursement, indemnification or other rights of
recovery against the Subject Persons in respect of the Guaranteed Obligations,
provided that nothing herein shall prevent transfers of funds between the
Subject Persons and Guarantor in the ordinary course of business. If any amount
shall be paid to Guarantor in violation of the preceding sentence, such amount
shall be held in trust for the benefit of EXCO and immediately turned over to
EXCO, with any necessary endorsement, to be applied to the Guaranteed
Obligations.

Guarantor agrees that, as between Guarantor and EXCO as of any time, the
Guaranteed Obligations accrued as of such time may be declared to be forthwith
due and payable for purposes of Section 1 notwithstanding any stay, injunction
or other prohibition preventing such declaration as against any Subject Person
and that, in the event of such declaration, such Guaranteed Obligations (whether
or not due and payable by Subject Person) shall forthwith become due and payable
by Guarantor for purposes of Section 1.

Each failure by any Subject Person to pay any Guaranteed Obligations shall give
rise to a separate cause of action herewith, and separate suits may be brought
hereunder as each cause of action arises.

Section 4. Representations and Warranties of Guarantor. Guarantor represents and
warrants to EXCO as follows:

 

  (a) Organization. Guarantor is a company incorporated under the Laws of
England and Wales and has all requisite corporate power and authority to carry
on its business as is now being conducted except for such failures which would
not, individually or in the aggregate, have a material adverse effect on the
ability of Guarantor to discharge its obligations under this Guaranty (a
“Guarantor Material Adverse Effect”).

 

  (b) Authority Relative to this Guaranty. Guarantor has all necessary corporate
power and authority to execute and deliver this Guaranty and to perform its
obligations hereunder. The execution and delivery by Guarantor of this Guaranty
and performance by Guarantor of its obligations hereunder have been duly and
validly authorized by all necessary corporate action on the part of Guarantor.

 

  (c) Enforceability. This Guaranty constitutes a valid and binding agreement of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws of general application with respect to creditors and (ii) general
principles of equity.

 

  (d) Consents and Approvals; No Violation.

(i) Neither the execution and delivery of this Guaranty by Guarantor nor
performance by Guarantor of its obligations hereunder will (A) conflict with or
result in any breach of any provision of the organizational or governing

 

4



--------------------------------------------------------------------------------

  documents or instruments of Guarantor, (B) result in a default (or give rise
to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which Guarantor or any of
its Affiliates is party or by which any of their respective assets may be bound
or (C) violate any Law applicable to Guarantor, or any of its assets, except in
case of clauses (B) and (C), for such failure to obtain a necessary consent,
defaults and violations, which would not, individually or in the aggregate, have
a Guarantor Material Adverse Effect.

(ii) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of any Person or Governmental Authority is
necessary for performance by Guarantor of its obligations hereunder, other than
such declarations, filings, registrations, notices, authorizations, consents or
approvals which, if not obtained or made would not, individually or in the
aggregate, have a Guarantor Material Adverse Effect.

 

  (e) Taxes. Any payments made under this Guaranty by Parent to any Subject
Person shall not be subject to any deduction or withholding whatsoever,
including for any and all present and future taxes.

Section 5. Assignment. This Guaranty may not be assigned by any Party, EXCO PA
or EXCO WV, in whole or in part, without the prior written consent of the
Parties, EXCO PA and EXCO WV.

Section 6. Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by telex
or facsimile transmission (provided any such telex or facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party, EXCO PA or EXCO WV at the address for such Person shown below
or at such other address as such Person shall have theretofore designated by
written notice delivered to the Person giving such notice:

If to Guarantor:

BG Energy Holdings Limited

100 Thames Valley Park Drive

Reading

Berkshire, RG6 1PT

England

Attention: General Counsel

Telephone: 011 44 (0) 118 929 2590

Fax: 011 44 (0) 118 929 3491

 

5



--------------------------------------------------------------------------------

With a copy to:

BG North America, LLC

5444 Westheimer, Suite 1775

Houston, Texas 77056

Attention: Chris Migura

Telephone: (713) 599-3826

Fax: (713) 599-4250

With a copy to:

Morgan, Lewis & Bockius LLP

1000 Louisiana Street, Suite 4000

Houston, Texas 77002

Attention: David F. Asmus

Telephone: (713) 890-5718

Fax: (713) 599-4250

If to EXCO:

EXCO Holding (PA), Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: Rick Hodges, Vice President of Land

Telephone: (214) 368-2084

Fax: (214) 706-3424

With a copy to:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: William L. Boeing, Vice President, General Counsel,

and Secretary

Telephone: (214) 368-2084

Fax: (214) 706-3409

With a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: Stephen C. Szalkowski

Telephone: (713) 758-2312

Fax: (713) 615-5084

 

6



--------------------------------------------------------------------------------

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. EXCO and Guarantor may
change the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the Parties, EXCO
PA and EXCO WV in the manner provided in this Section 6.

Section 7. Further Cooperation. Guarantor at Guarantor’s expense will promptly
execute and deliver to EXCO upon EXCO’s request all such other and further
documents, agreements, and instruments in compliance with or accomplishment of
the agreements of Guarantor under this Guaranty.

Section 8. Entire Agreement. THIS GUARANTY CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN GUARANTOR AND EXCO PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF EXCO AND GUARANTOR PERTAINING TO THE SUBJECT MATTER
HEREOF. THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS BETWEEN
GUARANTOR OR EXCO RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY
SET FORTH IN THIS GUARANTY OR THE DEFINITIVE AGREEMENTS, AND NEITHER GUARANTOR
NOR EXCO SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE,
INDUCEMENT, OR STATEMENTS OF INTENTION NOT SO SET FORTH.

Section 9. Parties in Interest. Notwithstanding anything contained in this
Guaranty to the contrary, nothing in this Guaranty, expressed or implied, is
intended to confer on any Person other than the Parties, EXCO PA and EXCO WV any
rights, remedies, obligations or liabilities under or by reason of this
Guaranty.

Section 10. Amendment. This Guaranty may be amended only by an instrument in
writing executed by the Parties (or EXCO PA or EXCO WV, as applicable) against
whom enforcement is sought.

Section 11. Waiver: Rights Cumulative. Any of the terms, covenants,
representations, warranties, or conditions hereof may be waived only by a
written instrument executed by or on behalf of the Party (or EXCO PA or EXCO WV,
as applicable) waiving compliance. No course of dealing on the part of Guarantor
or EXCO, or their respective officers, employees, agents, or representatives,
nor any failure by Guarantor or EXCO to exercise any of their rights under this
Guaranty shall operate as a waiver thereof or affect in any way the right of
such Person at a later time to enforce the performance of such provision. No
waiver by any Party (or EXCO PA or EXCO WV, as applicable) of any condition, or
any breach of any term, covenant, representation, or warranty contained in this
Guaranty, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation, or
warranty. The rights of Guarantor and EXCO under this Guaranty shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.

 

7



--------------------------------------------------------------------------------

Section 12. Governing Law; Jury Waiver. THIS GUARANTY AND THE LEGAL RELATIONS
AMONG EXCO AND GUARANTOR SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE
THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER
JURISDICTION. SUBJECT TO SECTION 13, EXCO AND GUARANTOR CONSENT TO THE EXERCISE
OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY DISPUTE.
EXCO AND GUARANTOR EACH WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

Section 13. Arbitration. Any dispute among the Parties, EXCO PA and EXCO WV with
respect to this Guaranty shall be resolved through final and binding arbitration
in accordance with the arbitration procedures set out in Section 15.16 of the
MITA, which shall apply mutatis mutandis to any such dispute. Any papers,
notices, or process necessary or proper for an arbitration hereunder, or any
court action in connection with an arbitration or an award, may be served on a
Party (or EXCO PA or EXCO WV, as applicable) in the manner set forth in
Section 6 above.

Section 14. Payments. All sums payable under this Guaranty shall be paid within
fifteen (15) Business Days after EXCO’s demand for payment is received, in
immediately available funds in lawful money of the United States of America that
at the time of payment is legal tender for the payment of public and private
debts.

Section 15. Severability. If any term or other provision of this Guaranty is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Guaranty shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party (or EXCO PA or EXCO WV, as applicable). Upon such determination that
any term or other provision is invalid, illegal, or incapable of being enforced,
EXCO and Guarantor shall negotiate in good faith to modify this Guaranty so as
to effect the original intent of EXCO and Guarantor as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

Section 16. Counterparts. This Guaranty may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
or by e-mail of a PDF file shall be deemed an original signature hereto,
provided that any facsimile or e-mail transmission of a signature page delivered
by a Party shall be followed promptly by an original signature page.

Section 17. Scope. Subject only to Section 3, this Guaranty creates for
Guarantor no more rights and imposes on Guarantor no more obligations and duties
with respect to the payment of the Guaranteed Obligations than Guarantor would
have if it had executed the Definitive Agreements in the place of BGPC, BG PA or
BG WV.

 

8



--------------------------------------------------------------------------------

Section 18. EXCO PA and EXCO WV. EXCO Holding will cause each of EXCO PA and
EXCO WV to be bound by the terms of this Guaranty and to perform any and all
obligations each such Person may have under this Guaranty.

Section 19. References and Rules of Construction. Unless otherwise indicated,
capitalized terms used but not otherwise defined herein and defined in the MITA
shall have the meanings given such terms in the MITA. All references in this
Guaranty to Sections, subsections and other subdivisions refer to the
corresponding Sections, subsections and other subdivisions of or to this
Guaranty unless expressly provided otherwise. Titles appearing at the beginning
of any Sections, subsections and other subdivisions of this Guaranty are for
convenience only, do not constitute any part of this Guaranty, and shall be
disregarded in construing the language hereof. The words “this Guaranty,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Guaranty as a whole and not to any particular Section, subsection or
other subdivision unless expressly so limited. The words “this Section,” and
“this subsection,” and words of similar import, refer only to the Section or
subsection hereof in which such words occur. The word “including” (in its
various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed references to United States dollars. Each accounting
term not defined herein will have the meaning given to it under GAAP as
interpreted as of the date of this Guaranty. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Guaranty as of the day
and year first above set forth.

 

GUARANTOR:

BG ENERGY HOLDINGS LIMITED

By:  

/s/ MARTIN HOUSTON

Name:   Martin Houston Title:   Director EXCO:

EXCO HOLDING (PA), INC.

By:  

/s/ DOUGLAS H. MILLER

Name:   Douglas H. Miller Title:   Chief Executive Officer